 

Exhibit 10.13

 

CONSULTING AGREEMENT

 

This Consulting Agreement is made on this 1st day of March, 2017 (the “Effective
Date”) between Celsius Holdings, Inc. (the “Company”) and Gerry David
(“Consultant”).

 

WHEREAS, the Company is actively engaged in the business of manufacturing and
distributing of functional supplements in various delivery systems; and,

 

WHEREAS, Consultant previously served as Chief Executive Officer of the Company.

 

WHEREAS, Consultant desires to provide consulting services to the Company
pursuant to the terms of this Consulting Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Consulting Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

 

Article 1
Engagement of Consultant

 

The Company agrees to engage Consultant, and Consultant accepts engagement with
the Company, on and subject to the terms and conditions set forth in this
Consulting Agreement.

 

Article 2
Duties of Consultant

 

Section 2.1. Duties. The Company agrees to engage Consultant to provide such
consulting services and other tasks as may be reasonably requested by the
Company.

 

Section 2.2. Time Devoted to Work. Consultant agrees to make his services
available as reasonably requested by the Company.

 

Article 3
Compensation of Consultant

 

Section 3.1. Base Compensation. For all consulting services rendered by
Consultant under this Consulting Agreement from the Effective Date through
December 31, 2017, the Company agrees to pay Consultant compensation in the
amount of $20,000 per month paid not later than the last day of the applicable
month.

 

Section 3.2. Bonus Compensation. The Company further agrees to pay Consultant
bonus compensation in the amount of $415,000 on the Effective Date for services
previously rendered to the Company. The sum of $300,000 from such bonus shall be
used by Consultant to exercise all of the options granted to Consultant under
the Company’s 2006 Incentive Stock Plan on or before May 31, 2017.

 

 

 

 

Section 3.3. Reimbursement of Expenses. The Company shall promptly reimburse the
Consultant for all reasonable expenses, including travel expenses, reasonably
incurred by the Consultant in the performance of his agreed responsibilities
under this Consulting Agreement, but only if Consultant properly accounts for
expenses in accordance with the Company’s policies.

 

Section 3.4. Acceleration of Stock Options. On the Effective Date the Company
shall take such actions as may be necessary to cause any and all stock options
granted to Consultant which are not then fully exercisable by Consultant to
become immediately exercisable, provided, however, Consultant acknowledges and
agrees that the acceleration of such stock options granted to Consultant by the
Company on February 24, 2015 requires board approval. Consultant agrees that he
will not sell any shares of any class of stock of the Company (“Shares”)
beneficially owned by Consultant (a) prior to July 23, 2017; (b) on or after
July 23, 2017, in excess of 111,250 Shares in any given 90-day period; (c) while
Consultant is in default under this Consulting Agreement; or(d) if this
Consulting Agreement is terminated by the Company for Cause (as hereinafter
defined), at any time prior to January 1, 2018. Consultant agrees that any
certificate representing Shares issued to Consultant shall bear such restrictive
legends as the Company deems appropriate to reflect such restrictions. This
Section 3.4 shall survive any termination or expiration of this Consulting
Agreement.

 

Section 3.5. Lease Termination Expenses. Company shall promptly pay or reimburse
Consultant for any reasonable expenses incurred by Consultant in terminating
Consultant’s current residential lease in an aggregate amount not to exceed
$5,000, provided that Consultant properly accounts for such expenses in
accordance with Company’s policies.

 

Article 4
COBRA Benefits

 

Section 4.1. COBRA. If Consultant elects to receive COBRA benefits for which
Consultant became eligible as a result of his termination of employment with the
Company, the Company hereby agrees to reimburse Consultant for the cost of such
COBRA benefits for Consultant and Consultant’s family through the
end-of-engagement date (as hereinafter defined).

 

Article 5
Termination of Engagement

 

Section 5.1. Term of Engagement. Consultant’s engagement shall commence on the
Effective Date and shall continue until December 31, 2017 (“end-of-engagement
date”), unless terminated sooner, as provided by this article of the Consulting
Agreement. For the avoidance of doubt, failure to extend the term of engagement
beyond the end-of-engagement date shall not be deemed to be a termination by the
Company.

 

 2 

 

 

Section 5.2. Termination at Consultant’s Death. Consultant’s engagement with the
Company shall terminate at Consultant’s death.

 

Section 5.3. Termination by Consultant. Consultant may terminate this Consulting
Agreement at any time for any reason or no reason at all.

 

Section 5.4. Termination by the Company.

 

(a)         Termination for Cause. The Company may terminate Consultant’s
engagement for Cause.

 

(b)         For purposes of this Consulting Agreement, the term “Cause” shall
mean (i) an action or omission of the Consultant which constitutes a willful and
material breach of, or failure or refusal to perform his duties under, this
Consulting Agreement which is not cured within fifteen (15) days after receipt
by the Consultant of written notice of same, (ii) fraud, embezzlement,
misappropriation of funds or breach of trust in connection with his services
hereunder, (iii) conviction of any crime which involves dishonesty or a breach
of trust, or (iv) gross negligence in connection with the performance of the
Consultant’s duties hereunder, which is not cured within fifteen (15) days after
written receipt by the Consultant of written notice of same, or (v) Consultant
violates Article 6, Article 7, or Article 8 of this Consulting Agreement.

 

(c)         Termination other than for Cause. The Company may terminate this
Consulting Agreement for any reason or no reason at all.

 

Section 5.5. Compensation Following Termination.

 

(a)         If Consultant’s engagement is terminated by the Company for “Cause”
as such term is defined in this Consulting Agreement, or by Consultant, the
Company shall pay Consultant Consultant’s base compensation as provided in this
Consulting Agreement through the date engagement is terminated, and the Company
shall have no further obligations to Consultant under this Consulting Agreement.

 

(b)         If Consultant’s engagement is terminated because of the Consultant’s
death or by the Company other than for Cause, the Company shall pay Consultant
Consultant’s base compensation as provided in this Consulting Agreement through
the end-of-engagement date, and in addition, all benefits according to Section 4
will continue to be maintained as provided in such Section 4. The Company, at
the Company’s option, may prepay any or all amounts owed to Consultant pursuant
to this Section 5.5(b) at any time without penalty. If by law any benefit cannot
be maintained due to termination of engagement, the cash value of said benefit
will be paid to Consultant in a lump sum payment within 15 days after
termination of said benefit.

 

 3 

 

 

Article 6

Confidential Information

 

Section 6.1. Confidential Information Defined. “Confidential Information” as
used in this Consulting Agreement shall mean any and all technical and
non-technical information belonging to, or in the possession of, the Company or
its officers, directors, employees, affiliates, subsidiaries, clients, vendors,
or employees, including without limitation, patent, trade secret, and
proprietary information; techniques, sketches, drawings, models, inventions,
know-how, processes, apparatus, equipment, algorithms, source codes, object
codes, software programs, software source documents, and formulae related to the
Company’s business or any other current, future and/or proposed business,
product or service contemplated by the Company; and includes, without
limitation, all information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing, manufacturing, customer lists, vendor
lists, business forecasts, sales and merchandising, and marketing plans or
similar information.

 

Section 6.2 Disclosures. Consultant agrees that he shall, at no time during or
after termination of this Consulting Agreement, directly or indirectly make use
of, disseminate, or in any way disclose Confidential Information to any person,
firm or business, except to the extent necessary for performance of this
Consulting Agreement. Consultant agrees that he shall disclose Confidential
Information only to the Company’s other employees who need to know such
information and who have previously agreed to be bound by the terms and
conditions of a substantially similar confidentiality provision and shall be
liable for damages for the intentional or negligent disclosure of Confidential
Information. Consultant’s obligations with respect to any portion of
Confidential Information shall terminate only when Consultant has documented to
the Company that (a) such information was lawfully in the public domain at the
time it was communicated to Consultant by the Company; or (b) the communication
was in response to a valid order by a court of competent jurisdiction or was
necessary to establish the rights of the Company under this Consulting
Agreement, provided, however that Consultant shall promptly notify the Company
of his notice of any such order and cooperate reasonably with the Company in an
attempt to limit or avoid such disclosure.

 

Section 6.3. Survival. This Article 6 shall survive any termination or
expiration of this Consulting Agreement.

 

Article 7

Noncompetition, Nonsolicitation and Nondisparagement Agreement

 

Section 7.1. Agreement Not To Compete. For the period ending on January 1, 2020,
Consultant agrees not to directly or indirectly own, manage, control, or
operate; serve as an officer, director, partner or employee of; have any direct
or indirect financial interest in; or assist in any way; any person or entity
that competes with any business conducted by the Company or by any of the
Company’s affiliates or subsidiaries in any geographic region in which the
Company conducts business.

 

 4 

 

 

Section 7.2. Nonsolicitation Agreement. For a period ending on January 1, 2020,
Consultant agrees not to solicit or induce, or attempt to solicit or induce, any
of the Company’s employees to terminate their employment with the Company or to
become employed by any employer which is a competitive business. Consultant
further agrees that for a period ending on the end-of- engagement date,
Consultant will not solicit or induce, or attempt to solicit or induce, any
customer, supplier or other person or entity having an existing or prospective
relationship with the Company to enter into a contract or other business
arrangement with Consultant or any other person or entity, the intent or the
foreseeable result of which could be: (x) to divert a business opportunity which
the Company has or had under consideration during the term of this Consulting
Agreement, (y) to diminish the Company’s sales or revenue in any line of
business or (z) to increase costs of doing business or otherwise to cause any
competitive or financial injury to the Company relating to any line of business
conducted by the Company during the term of this Consulting Agreement.

 

Section 7.3. Nondisparagement Agreement. For a period ending on January 1, 2020,
Consultant covenants and agrees not to make, directly or indirectly through any
other person or entity, any negative, derogatory or disparaging statements or
communications, whether written or oral, about the Company or any of the
Company’s affiliates or subsidiaries or any of their respective businesses,
services, activities, business relationships, shareholders, members, partners,
directors, officers, managers or employees.

 

Section 7.4. Competitive Businesses. For purposes of this Article 7, a
competitive business shall be any person or entity directly or indirectly
engaged in the manufacturing, import, export, sale or distribution of calorie
burning beverages or supplements.

 

Section 7.5. Ownership of Public Corporation No Violation. Consultant will not
be considered to have violated Section 7.1 merely because Consultant owns no
more than five percent (5%) of the stock of any publicly held corporation.

 

Section 7.6. Acknowledgement of Reasonableness. Consultant hereby agrees that
these restrictions provided in this Article 7 are reasonable in terms of their
duration and geographical scope, and that Consultant is being adequately
compensated for his acceptance of these restrictions.

 

Section 7.7. Survival. This Article 7 shall survive any termination or
expiration of this Consulting Agreement.

 

Article 8

Resignation, Release and Indemnification

 

Section 8.1. Resignation. Consultant hereby resigns as an employee and Chief
Executive Officer of the Company and such resignation is hereby accepted by the
Company. Furthermore, Consultant acknowledges that his name, image and likeness
has been used by the Company with his permission and may continue to be used by
the Company for all purposes, including advertising, trade or any commercial
purposes, and in exchange for the Company entering into this Consulting
Agreement, the Consultant consents to and grants to the Company and Company’s
assigns, licensees and successors the continuing right to use such images for
all such purposes throughout the world and in perpetuity without any further
consideration from the Company.

 

 5 

 

 

Section 8.2. Release by Consultant. In exchange for the Company entering into
this Consulting Agreement, Consultant hereby releases and forever discharges the
Company, its officers, directors, employees, shareholders, owners, affiliates,
parent and affiliated corporations, successors and assigns from all liability
upon claims of any nature whatsoever, including claims in tort, claims for
breach of contract, wrongful, bad faith or retaliatory discharge, promissory
estoppel, violation of federal or state securities laws, rules or regulations,
unpaid dividends, fraud, negligence, defamation, claims for violation of
Federal, state and local laws which prohibit discrimination on the basis of
race, color, national origin, religion, sex, age and disability, claim arising
under the Age Discrimination in Employment Act, as amended, 20 U.S.C. § 621, et.
seq., or Title VII of the Civil Rights Act of 1964, as amended, or the Employee
Retirement Income Security Act, or the Americans with Disabilities Act of 1990,
or the Florida Civil Rights Act of 1992, and also including any other claims
based upon the termination of Consultant’s employment with the Company or any
act or event which occurred before the Effective Date of this Consulting
Agreement. Consultant further agrees that he will not file a lawsuit against the
Company or any of the other persons or entities based upon any act or event
which occurred before the Effective Date of this Consulting Agreement or in any
way relating to the termination of Consultant’s prior employment by the Company.

 

Section 8.3. Indemnification by Company. For a period ending on the earlier of
(i) the end-of-engagement date, or (ii) such date that this Consulting Agreement
is terminated by the Company for Cause, Consultant’s rights to indemnification
under the By-Laws of the Company, as well as under other organizational
documents of the Company, contractually or at law, if any, shall continue with
regard to claims made within such time arising from actions or inactions by
Consultant while Consultant served as an officer of the Company.

 

Article 9
Notices

 

Any notice given under this Consulting Agreement to either party shall be made
in writing. Notices shall be deemed given when delivered by hand or when mailed
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the party at the address set forth below.

 

Consultant’s address: Gerry David   3615 5th Avenue NE   Bradenton, FL 34208

 

Company’s address: Celsius Holdings, Inc.   2424 N. Federal Highway, Suite 208  
Boca Raton, FL 33431

 

 6 

 

 

 

Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.

 

Article 10
Binding Agreement

 

Section 10.1. Company’s Successors. The rights and obligations of the Company
under this Consulting Agreement shall inure to the benefit of and shall be
binding in all respects upon the successors and assigns of the Company.

 

Section 10.2. Consultant’s Successors. This Consulting Agreement shall inure to
the benefit and be enforceable by and upon Consultant’s personal
representatives, legatees, and heirs. If Consultant dies while amounts are still
owed, such amounts shall be paid to Consultant’s legatees or, if no such person
or persons have been designated, to Consultant’s estate.

 

Article 11
Waivers

 

The waiver by either party of a breach of any provision of this Consulting
Agreement shall not operate or be construed as a waiver of any subsequent
breach.

 

Article 12
Entire Agreement

 

Section 12.1. No Other Agreements. This instrument contains the entire agreement
of the parties. The parties have not made any agreements or representations,
oral or otherwise, express or implied, pertaining to the subject matter of this
Consulting Agreement other than those specifically included in this Consulting
Agreement.

 

Section 12.2. Prior Agreements. This Consulting Agreement supersedes any prior
agreements pertaining to or connected with or arising in any manner out of the
engagement of Consultant by the Company. All such prior agreements are
terminated and are of no force or effect whatsoever.

 

Article 13
Amendment of Agreement

 

No change or modification of this Consulting Agreement shall be valid unless it
is in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.

 

 7 

 

 

Article 14
Severability of Provisions

 

If any provision of this Consulting Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall be deemed modified or severed only to the minimum extent
necessary to make said provision(s) valid and enforceable while maintaining the
intent of said provision(s). No such modification shall affect the validity or
enforceability of any other provision of this Consulting Agreement.

 

Article 15

Governing Law, Venue & Attorneys Fees

 

All questions regarding the validity and interpretation of this Consulting
Agreement shall be governed by and construed and enforced in all respects in
accordance with the laws of the State of Florida. Venue for any action arising
in any manner out of the Consultant’s engagement, this Consulting Agreement, or
any of the terms contained herein shall be the Federal and or State courts
located in Palm Beach County, Florida, regardless of where this Consulting
Agreement is to be performed. In the event either party engages legal counsel to
enforce any provision contained in this Consulting Agreement, the prevailing
party shall be entitled to all reasonable attorneys fees, investigative
expenses, costs, and court costs, whether or not a suit is actually filed, but
including all levels of appeal.

 

[signature page follows]

 

 8 

 

  

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement in
duplicate on the date and year first above written.

 

  CONSULTANT:       /s/ Gerry David   Gerry David       COMPANY:       CELSIUS
HOLDINGS, INC.       By: /s/ William H. Milmoe     William H. Milmoe    
Co-Chairman of the Board         By: /s/ Tim Leissner     Tim Leissner    
Co-Chairman of the Board

 

 9 

 